                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


JANICE POWELL,

               Plaintiff,                                 CIVIL ACTION NO.: 6:17-cv-58

       v.

VARIETY WHOLESALERS, INC.; JOHN
DOE NO. 1; JOHN DOE NO. 2; JOHN DOE
NO. 3; and JOHN DOE NO. 4,

               Defendants.


                                          ORDER

       This matter is before the Court on the parties’ Notice of Settlement wherein the parties

advise that the above-captioned case has settled. (Doc. 85.) Accordingly, the Court directs the

Clerk to ADMINISTRATIVELY CLOSE this action. See Heape v. Flanagan, 6:07-cv-12,

2008 WL 2439736 (S.D. Ga. June 9, 2008).

       Within sixty (60) days of the date of this Order, the parties must present a dismissal

judgment, pursuant to Federal Rule of Civil Procedure 41(a)(2). Within that judgment, the

parties must state whether they request the Court to retain jurisdiction to enforce the settlement

agreement. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82 (1994).

      SO ORDERED, this 20th day of August, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
